FILED
                            NOT FOR PUBLICATION                              JUN 06 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CONDALEE MORRIS,                                 No. 14-56527

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02642-AJB-BGS

 v.
                                                 MEMORANDUM*
M. BARRA, Program Sergeant; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      California state prisoner Condalee Morris appeals pro se from the district

court’s orders rejecting his Federal Rule of Civil Procedure 60(b) motions for

reconsideration of the dismissal of his 42 U.S.C. § 1983 action. We dismiss the

appeal for lack of jurisdiction.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      After the district court entered judgment, Morris filed a notice of appeal

regarding the district court’s dismissal orders. While the appeal was pending in

this court, Morris attempted to file in the district court two motions for

reconsideration of the dismissal orders. The district court rejected the motions

because the case was closed and an appeal was pending. Morris then filed the

instant appeal. We construe the district court’s rejections of Morris’s motions for

reconsideration as refusals to entertain them, and so construed, the refusals are not

appealable orders. See Crateo, Inc. v. Intermark, Inc. (In re Crateo, Inc.), 536 F.2d

862, 869 (9th Cir. 1976) (when an appeal is already pending, a decision to neither

grant nor entertain a Rule 60(b) motion is a procedural ruling which is not

separately appealable), superseded in part on other grounds by rule as stated in

Miller v. Marriott Int’l, Inc., 300 F.3d 1061, 1065 (9th Cir. 2002).

      We lack jurisdiction to consider Morris’s contentions regarding the

dismissal of his underlying claims or the timeliness of prior notices of appeal

because the operative notice of appeal was only timely as to the rejection of his

motions for reconsideration. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must

be filed within 30 days after entry of judgment or order appealed from).

      Morris’s request, set forth in his March 2, 2015 filing, is denied.

      DISMISSED.


                                           2                                      14-56527